OPINION OF THE COURT
Memorandum.
The order appealed from should be affirmed. The initial brief streetside interrogation of defendant was far less intrusive than is a traditional arrest, and thus need not have been supported by probable cause as long as the police had "a reasonable suspicion, based on objective facts, that the individual is involved in criminal activity” (Brown v Texas, 443 US 47; see CPL 140.50; People v Moore, 47 NY2d 911; cf. Dunaway v New York, 442 US 200). We cannot say that the courts below erred as a matter of law in finding that the actions of the officers in this case were based on such a reasonable suspicion.
Chief Judge Cooke and Judges Jasen, Gabrielli, Jones, Wachtler, Fuchsberg and Meyer concur.
Order affirmed in a memorandum.